                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                 ) INDICTMENT NO. 4:20-CR-012
                                         )
             v.                          )
                                         )
AYONDELA MOORE                           )

                                      ORDER

      Based upon the application of the Government, and for good cause shown therein,

it is hereby ORDERED that the above-styled Indictment, and all process issued

thereunder, be unsealed.

      SO ORDERED this WK day of February, 2020.



                                      ___________________________________
                                      ____
                                        _ ___________________
                                                           _ _________
                                      CHRISTOPHER
                                      CHRISTOP  PHER /RAY
                                      UNITED STATES MAGISTRAT
                                                         MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
